Exhibit 16.1 Letter from Timothy L. Steers, Certified Public Accountant, LLC, pursuant to Item 304 of Regulation S-K Timothy L. Steers Certified Public Accountant, LLC 4acadam Ave. Suite 575 Portland, OR 97239 February 2, 2010 United States Securities & Exchange Commission treet, NE Washington, D.C.20549 Ladies & Gentlemen: We have read the disclosures on the amended Form 8K report dated February 2, 2010 and we are in agreement with the statements contained therein as they pertain to our engagement and subsequent resignation. Very truly yours, /s/ Timothy L. Steers, Certified Public Accountant, LLC
